DETAILED ACTION

Terminal Disclaimer
		The terminal disclaimer(s) filed on 30 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of the full statutory term of the patent(s) granted on U.S. patent(s) 10,432,395 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this Examiner’s Amendment was given in a telephone interview with Bryan Massey (Reg. No. 60,445) on 30 Oct. 2021.
This application has been amended as follows:
IN THE CLAIMS
Replace the following claims listed as follows.

Claim 1:
A system that provides quantum-based data encryption, comprising: 
a quantum key device configured to generate quantum information and transmit the quantum information over a plurality of quantum communication channels[[;]], wherein a first device is communicatively coupled to the quantum key device over a first quantum communication channel of the plurality of quantum communication channels[[;]] and a second device is communicatively coupled to the quantum key device over a second quantum communication channel of the plurality of quantum communication channels; 
a decryption module configured to: 
receive data, at the second device, that is encrypted with a first quantum encryption key at the first device, the first quantum encryption key derived at the first device from quantum information received over the first quantum communication channel; and 
decrypt the encrypted data to create decrypted data, at the second device, using a second quantum encryption key, the second quantum encryption key derived at the second device from quantum information received over the second quantum communication channel, the first quantum encryption key is the same as the second quantum encryption key; and 
a termination module configured to:
prevent access to the decrypted data, at the second device, after a predetermined period of time, wherein the predetermined period of time is configurable by the user; and 
prevent derivation of encryption keys by ceasing transmission of the quantum information over the first and second quantum communication channels after the predetermined period of time,
wherein at least a portion of the modules comprise one or more of hardware circuits, programmable hardware devices, and executable code, the executable code stored on one or more computer readable storage media.  

Claim 11:
An apparatus that provides quantum-based data encryption, comprising: 
a decryption module configured to: 
receive data, at a second device, that is encrypted with a first quantum encryption key at a first device, the first quantum encryption key derived at the first device from quantum information received over a first quantum communication channel from a quantum key device; and 
decrypt the encrypted data to create decrypted data, at the second device, using a second quantum encryption key, the second quantum encryption key derived at the second device from quantum information received over a second quantum communication channel from the quantum key device, the first quantum encryption key is the same as the second quantum encryption key; and 
a termination module configured to:
prevent access to the decrypted data, at the second device, after a predetermined period of time, wherein the predetermined period of time is configurable by the user; and 
prevent derivation of encryption keys by ceasing transmission of the quantum information over the first and second quantum communication channels after the predetermined period of time.

Claim 20:
A method that provides quantum-based data encryption, comprising: 
receiving data, at a second device, that is encrypted with a first quantum encryption key at a first device, the first quantum encryption key derived at the first device from quantum information received over a first quantum communication channel from a quantum key device;
decrypting the encrypted data to create decrypted data, at the second device, using a second quantum encryption key, the second quantum encryption key derived at the second device from quantum information received over a second quantum communication channel from the quantum key devic
preventing access to the decrypted data, at the second device, after a predetermined period of time, wherein the predetermined period of time is configurable by the user; and 
preventing derivation of encryption keys by ceasing transmission of the quantum information over the first and second quantum communication channels after the predetermined period of time.  



Allow Subject Matter

Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The above mentioned claims are allowable over prior arts because the CPA (Cited Prior Art) of record fails to teach or render obvious the claimed limitations in combination with the specific added limitations recited in each of the independent claims 1, 11 & 20 (& associated dependent claims).
The present invention is directed to a method for providing quantum-based data encryption. The closest prior art(s) of record in particular, (a) U.S. PG-PUB: 2006/0002563, by Bussieres, teaches providing a multi-user quantum cryptography system and using quantum information communication with a relay including a quantum information server to generate an encryption key which can be shared by both the server and the user devices through a quantum cryptography protocol; and (b) U.S. PG-PUB: 2013/0051800, by Soto, teaches providing a quantum key distribution (QKD) system which has devices for the exchange of quantum information by a quantum channel to generate cryptographic keys between two end-devices for secret communications.  
As such, no singular art disclosing, nor motivation to combine has been found to anticipate or render obvious the claimed invention with respect to claim 1 recited in such particular details of doing so in the context of all other limitations of the claimed inventions such as, in particular, receiving data, at a second device, that is encrypted with a first quantum encryption key at a first device, the first quantum encryption key derived at the first device from quantum information received over a first quantum communication channel from a quantum key device; decrypting the encrypted data to create decrypted data, at the second device, using a second quantum encryption key, the second quantum encryption key derived at the second device from quantum information received over a second quantum communication channel from the quantum key devic

Besides, considering the double patenting, the additional claim element(s) of the instant applivation such as preventing derivation of encryption keys by ceasing transmission of the quantum information over the first and second quantum communication channels after the predetermined period of time does not distinct from the claim element(s) such as reading quantum information read over the first quantum communication channel until the second device stops reading corresponding quantum information over the second quantum communication channel.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /LONGBIT CHAI/Primary Examiner, Art Unit 2431                                                                                                                                                                                                                 (No. #2257 - 2021)